RUCKER, Judge,
concurring in part and dissenting in part
The majority concludes the trial court erred in imposing a determinate sentence. I disagree. A juvenile court is vested with flexibility in determining the appropriate dis-positional alternative to impose on a juvenile who is adjudged to be delinquent. Madaras v. State, 425 N.E.2d 670, 671 (Ind.Ct.App.1981) (finding that flexibility provided by juvenile system in dealing with juvenile problems is of primary importance). Although options other than commitment to an institution are available for juvenile courts to utilize in dealing with a juvenile, there are times when commitment to a suitable public institution is in the best interest of the juvenile and of society. In Matter of Jennings, 176 Ind. App. 277, 282, 375 N.E.2d 258, 262 (1978). The question, however, is under what circumstances may the juvenile court impose a determinate sentence. Under Ind.Code § 31-37-19-10 a juvenile may be remanded to the custody of DOC for housing in an appropriate correctional facility for up to two years provided, among other things, (1) the juvenile is adjudicated a delinquent because he committed burglary as a Class A or B felony; (2) the juvenile was at least fourteen years of age when he committed the offense; and (3) the juvenile has two unrelated prior adjudications of delinquency for acts that would be felonies if committed by an adult. (Emphasis added).
. There is no Indiana case authority discussing the phrase “unrelated prior adjudications of delinquency.” The majority has applied the same interpretation used for analogous wording in the habitual offender statute. Thereunder, before a defendant may be subjected to an enhanced sentence for his status as a habitual offender, the State must show that the defendant has accumulated two prior unrelated felony convictions. See Ind.Code § 35-50-2-8. “Prior unrelated felony convictions” is interpreted as the felonies are not related to the instant felony convictions in the sense that they are not connected as part of the res gestae of the current crime. State v. Dennis, 686 N.E.2d 901, 904 (Ind.Ct.App.1997). Thus, in order to sustain a finding that a defendant is a habitual offender, the State must prove that the defendant’s previous felony convictions were subsequent to the conviction and sentencing upon the first offense. Id. More precisely, in order to sustain a finding that a defendant is a habitual offender, the State must prove that the de*943fendant was guilty of two prior offenses, the second of which was committed after the defendant was convicted and sentenced upon the first charge. Stiles v. State, 686 N.E.2d 886, 889 (Ind.Ct.App.1997). Under the above formulation W.T.J. does not qualify for a determinate sentence.
Although the language of Ind.Code § 31-37-19-10 is similar to that of the habitual offender statute, its aims and purposes are not. The purpose of the habitual offender statute is to give offenders due warning by conviction, sentencing and imprisonment of the consequences for persistence in criminality. Cooper v. State, 259 Ind. 107, 114, 284 N.E.2d 799, 803 (1972). The statute thus penalizes those adult offenders who have not been deterred by previous sanctions. Steelman v. State, 602 N.E.2d 152, 160 (Ind.Ct.App.1992). By contrast the underlying policy of the juvenile code is to treat children within the juvenile system as persons in need of care, treatment, rehabilitation, and protection. P.G. v. State, 669 N.E.2d 443, 444 (Ind.Ct.App.1996). As a result the juvenile judge is given great flexibility in determining an appropriate sentencing alternative. Madams, 425 N.E.2d at 671. Indeed juvenile proceedings are even civil in nature as opposed to criminal. Thomas v. State, 562 N.E.2d 43, 45 (Ind.Ct.App.1990). Because of the juvenile system’s different philosophical underpinnings, I conclude that the twice convicted, twice sentenced, and twice imprisoned framework applicable to habitual criminal offenders is not applicable to juvenile offenders. Bather, I would hold that for purposes of Ind.Code § 31-37-19-10 “unrelated prior adjudications of delinquency” means that the earlier adjudications of delinquency are independent of the offense that is currently being charged.
The record shows that W.T.J. has had over eleven referrals to the juvenile court. On April 29, 1997, he was adjudicated a delinquent for committing an act that would be a criminal offense if committed by an adult; namely, auto theft as a Class D felony. On September 19, 1997, he was adjudicated a delinquent for committing numerous acts that would be criminal offenses if committed by an adult, namely several burglaries as Class B felonies and several thefts as Class D felonies. Both adjudications were prior in time and independent of the burglary offense for which W.T.J. is currently charged. Accordingly W.T.J. was eligible for a determinate sentence and the trial court did not err by imposing the same. I therefore dissent on this issue. In all other respects I concur.